Citation Nr: 9929954	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for pes cavus 
with fusion of the second, third, fourth and fifth toes 
bilaterally and plantar callosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward Walls, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The record contains all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's bilateral foot disability has not been 
shown to be manifested by acquired bilateral pes cavus with 
marked contraction of plantar fascia with dropped forefeet, 
all toes hammer toes, very painful callosities, or a marked 
varus deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes cavus with fusion of the second, third, fourth 
and fifth toes bilaterally with plantar callosities have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§  4.1-4.14, 4.71a, Diagnostic Code 5278 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned his 
bilateral foot disability should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, the Board finds the veteran's claim well 
grounded because it alleges an increase in severity of his 
service-connected bilateral foot disability.  See Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

The RO granted the veteran service connection for bilateral 
calluses of the feet in December 1946.  The veteran's 
bilateral foot disability, which has since been 
recharacterized as pes cavus with fusion of the second, 
third, fourth and fifth toes bilaterally and plantar 
callosities, is currently rated as 30 percent disabling under 
38 C.F.R. § 4.71a; Diagnostic Code 5278 (1999).  Diagnostic 
Code 5278 provides a rating of 30 percent for acquired 
bilateral pes cavus with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads.  
A rating of 50 percent requires acquired bilateral pes cavus 
with marked contraction of plantar fascia with dropped 
forefeet, all toes hammer toes, very painful callosities, and 
marked varus deformity.  38 C.F.R. § 4.71a (1999).

In determining the appropriate rating to be assigned for the 
veteran's bilateral foot disability, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1999) were considered regardless of 
whether they were raised by the veteran.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1991).  The rating schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service. The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.

Medical records reflect that the veteran received regular 
treatment and underwent multiple operations for his bilateral 
foot disability from the 1940s to the 1970s.  In November 
1996, he requested that his foot disability be reevaluated 
for a higher rating.  In support of his claim, he submitted 
VA outpatient treatment records dated from 1995 to 1997 
showing treatment, in pertinent part, for pes cavus, calluses 
and right foot pain due to plantar warts and hammer toes.  In 
March 1997, it was noted that the veteran was ambulatory in 
walking shoes.  Treatment for onychomycosis of the toe nails, 
a non service connected disorder was also noted.  Also of 
record is a March 1998 VA examination report, which includes 
a diagnosis of pes cavus of both feet and plantar callous on 
the right first joint, residual surgery for hammer toes on 
both feet with deformity of the toes, and surgical absence of 
the left fourth and fifth toes.  In evaluating the veteran's 
claim for an increased rating, the Board will carefully 
consider the veteran's assertions and the objective evidence 
of record pursuant to the applicable rating criteria.  The 
Board notes that the medical records reflect the surgical 
absence of the veteran's left fourth and fifth toes.  
Although the rating schedule includes diagnostic codes that 
govern amputations of the toes, see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5170-5173 (1999), an evaluation for the 
veteran's bilateral foot disability is not warranted under 
any of these codes.  During the hearing held in June 1998, 
the veteran testified that an industrial accident, rather 
than the worsening of his service-connected bilateral foot 
disability, necessitated the removal of his toes.  With 
regard to the veteran's callosities, it appears that on the 
March 1998 examination, the VA examiner did not indicate 
whether they were painful; however, it was noted that the 
veteran experienced pain while walking and the veteran has 
testified to having foot pain.  The Board accepts that the 
callosities currently are painful in light of the veteran's 
testimony and medical records dated from the 1940s to the 
1970s showing painful calluses.  

The veteran's disability; however, has not been shown to more 
nearly approximate the criteria for an increased 50 percent 
rating.  His feet were evaluated by VA physicians between 
1995 and 1997, and by a VA examiner in March 1998, but none 
of these physicians found that the veteran had marked 
contractions of the plantar fascia, dropped forefeet, or a 
marked varus deformity.  The veteran stated during a June 
1998 RO hearing that he has a "four foot drop" and his 
"foot goes down."  While the veteran is competent to 
describe his complaints, as a layperson, is not competent to 
make a diagnosis of dropped forefeet.  He also reported that 
he was provided special shoes to help him walk and that with 
his shoes he would be comfortable. He also described the 
treatment for his feet provided by the VA.

The medical evidence of record reflects deformity of the toes 
and residuals of his toe surgery in the past; however, the 
medical evidence is negative for marked contractions of the 
plantar fascia with dropped forefeet or a marked varus 
deformity.  The Board finds that the 30 percent rating 
currently assigned under Diagnostic Code 5278 more nearly 
approximates the foot symptomatology exhibited by the veteran 
and an increased rating is not warranted.  We conclude that a 
preponderance of the evidence is against the veteran's claim 
for an increased rating. 




ORDER

A rating in excess of 30 percent for pes cavus with fusion of 
the second, third, fourth and fifth toes bilaterally and 
plantar callosities is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

